People v Scott (2018 NY Slip Op 01243)





People v Scott


2018 NY Slip Op 01243


Decided on February 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2018

Tom, J.P., Kapnick, Webber, Oing, JJ.


5773 1052/12

[*1]The People of the State of New York, Respondent,
vDevin Scott, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Jeffrey Dellheim of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Aaron Zucker of counsel), for respondent.

Judgment, Supreme Court, New York County (Rena K. Uviller, J. at suppression hearing; Jill Konviser, J. at plea and sentencing), rendered January 14, 2014, convicting defendant of criminal possession of a forged instrument in the second degree, and sentencing him to a term of nine months, unanimously affirmed.
The court properly denied defendant's suppression motion. There is no basis for disturbing the court's credibility determinations (see People v Prochilo, 41 NY2d 759, 761 [1977]). The police account of the incident, which established probable cause for defendant's arrest, was not so implausible as to require a different conclusion (see e.g. People v Lewis, 136 AD3d 468 [1st Dept 2016], lv denied 27 NY3d 1001 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 22, 2018
CLERK